DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following:

7. (Canceled) A printed circuit board (PCB) comprising: a first side and a second side; a conductive layer within the PCB between the first side and the second side; one or more apertures in the first side for receiving one or more first side electrical components that are electrically connected to the conductive layer and positioned within the aperture(s) on the first side, wherein the top surface of the first side electrical component(s) is configured to contact a heat sink; one or more second side electrical components attached to the second side of the PCB; and a thermally and electrically insulating dielectric layer, within the PCB between the first side electrical components and the second side electrical components, that prevents heat emitted by the first side electrical components from increasing the temperature of the second side electrical components.

8. (Canceled) The PCB recited in claim 7, wherein a top surface of the first side electrical component(s) is coplanar with the first side of the PCB.

9. (Canceled) The PCB recited in claim 7, further comprising, an electrically-actuated turbocharger that receives the PCB within a PCB housing.

10. (Canceled) The PCB recited in claim 9, wherein the electrically-actuated turbocharger further comprises a compressor and an exhaust turbine.

11. (Canceled) The PCB recited in claim 7, further comprising a heat sink that directly abuts the first side and the top surface of the first side electrical components.

12. (Canceled) The PCB recited in claim7, wherein at least one of the first side electrical components vertically overlaps at least one of the second side electrical components.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “at least one of the first side electrical components vertically overlaps at least one of the second side electrical components.” Therefore claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed September 9, 2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The Appellant respectfully requested that the Board reverse the obviousness rejections of claims 1-5 and 7-12 and remand the case back to the Examiner for appropriate corrective action. The applicant argues “the Examiner has committed reversible error in making and maintaining the obviousness rejections of those claims over the applied references.” In the Appeal and Reply Briefs, the Examiner’s decision to reject claim 1 under 35 U.S.C. § 102(a)(1) as anticipated by Casperson, and claims 2—5 under 35 U.S.C. § 103 as unpatentable over Casperson in view of Hsu or Gilch, is reversed by the Patent Trail and Appeal Board on January 21, 2022. However, upon consideration of the record and for the reasons given in the Examiner’s Answer, the Examiner’s decision to reject claims 7—12 under 35 U.S.C. § 103 as unpatentable over Casperson in view of Hsu and/or Gilch is affirmed by the Patent Trail and Appeal Board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847